Citation Nr: 0215615	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  92-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of multiple shell fragment wounds of 
the left buttock and left thigh, with retained metal 
fragments, involving Muscle Groups XVII and XIII.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple shell fragment wounds of 
the left lower leg and calf, with stiffness and numbness of 
the foot and Achilles' tendon involving the ankle, with 
retained fragments, involving Muscle Group XI.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple shell fragment wounds of 
the left forearm, involving Muscle Group VIII, with 
symptomatic scars.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple shell fragment wounds of 
the right leg and calf, involving Muscle Group XI.

5.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple shell fragment wounds 
involving the right shoulder, with retained fragments, and 
history of right ulnar paralysis.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of multiple shell fragment wounds of 
the back and chest, involving Muscle Groups XX and XXI.

7.  Entitlement to an increased (compensable) disability 
rating for residual scars of shell fragment wounds to the 
right buttock and right thigh.

8.  Entitlement to an increased (compensable) disability 
rating for residuals of multiple shell fragment wounds of the 
left upper arm, involving Muscle Group VI, with scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  His military awards and decorations include the Combat 
Infantry Badge and the Purple Heart.  He was involved in a 
severe automobile accident in August 1990, and was found to 
be incompetent for VA purposes in 1991.  The appellant is the 
veteran's wife, who has been appointed as the veteran's 
spouse-payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's claims 
for increased disability ratings for the eight residual shell 
fragment wound disabilities listed above.  The appellant 
filed a timely appeal to these adverse determinations.

When this matter was previously before the Board in August 
1994, in December 1997, and in May 2000, it was remanded to 
the RO for further development, which has been accomplished 
to the extent possible.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain competent 
evidence indicating that the veteran's service-connected 
shell fragment wounds increased in severity prior to a severe 
brain injury sustained in an automobile accident in August 
1990.

3. The veteran's claims file does not contain competent 
evidence indicating the degree of any increase in severity of 
disability in any anatomical area involved in the veteran's 
service-connected shell fragment wounds or that such increase 
in severity is causally related to the service connected 
disabilities.  


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for residuals 
of multiple shell fragment wounds of the left buttock and 
left thigh, with retained metal fragments, involving Muscle 
Groups XVII and XIII is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 
5317-5313 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

2.  A disability rating in excess of 10 percent for residuals 
of multiple shell fragment wounds of the left lower leg and 
calf, with stiffness and numbness of the foot and Achilles' 
tendon involving the ankle, with retained fragments, 
involving Muscle Group XI, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic 
Code 5311 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

3.  A disability rating in excess of 10 percent for residuals 
of multiple shell fragment wounds of the left forearm, 
involving Muscle Group VIII, with symptomatic scars, is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.73, Diagnostic Code 5308 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159). 

4.  A disability rating in excess of 10 percent for residuals 
of multiple shell fragment wounds of the right leg and calf, 
involving Muscle Group XI, is not warranted. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic 
Code 5311 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

5.  A disability rating in excess of 10 percent for residuals 
of multiple shell fragment wounds involving the right 
shoulder, with retained fragments, and history of right ulnar 
paralysis, is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5301 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159). 

6.  A disability rating in excess of 10 percent for residuals 
of multiple shell fragment wounds of the back and chest, 
involving Muscle Groups XX and XXI, is not warranted. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, 
Diagnostic Code 5320-5321 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159). 

7.  An increased (compensable) disability rating for residual 
scars of shell fragment wounds to the right buttock and right 
thigh is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 
4.7, 4.10, 4.40, 4.118, Diagnostic Code 7805 (2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 

8.  An increased (compensable) disability rating for 
residuals of multiple shell fragment wounds of the left upper 
arm, involving Muscle Group VI, with scars, is not warranted. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.73, 
Diagnostic Code 5306 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in May 1991, in the statement of the 
case (SOC) issued in August 1991, in the supplemental 
statements of the case (SSOCs) issued in November 1991, 
September 1996, August 1997 and May 1992, at the time of 
Board remands in August 1994, December 1997, and May 2000, 
and in correspondence to the appellant have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in January 2001, the RO provided her with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the appellant's claims, and specifically 
identified what evidence was needed from the appellant versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App.  183,187 (2002). The Board concludes that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained to the extent 
possible.  The evidence of record includes the veteran's 
service medical records, post-service private treatment notes 
and medical statements, VA outpatient treatment notes and 
medical opinions, and several personal statements made by the 
appellant in support of her claim.  As will be described in 
some detail below, the RO has undertaken extensive efforts to 
obtain information from the appellant regarding the names, 
locations, and dates of any treatment provided to the 
veteran, with no success.  Thus, the Board finds that the RO 
has made all reasonable efforts to obtain all pertinent 
records regarding the issues on appeal, and has effectively 
notified the appellant of the evidence required to 
substantiate her claims.  Therefore, no further assistance to 
the appellant regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Factual Background

The veteran in this case was originally granted service 
connection for multiple residuals shell fragment wound 
disabilities by an RO rating decision dated in February 1970, 
effective May 2, 1969, the day following the veteran's 
discharge from active duty.  On August 3, 1990, the veteran 
sustained a head injury with severe brain damage in an 
automobile accident.  Tragically, the veteran has been in a 
comatose state ever since.  In December 1990, the appellant 
in this case, the veteran's wife, submitted a statement from 
the veteran's physician, Richard W. Jackson, M.D., that was 
construed as a claim for increased ratings for the veteran's 
shell fragment wound disabilities.

In a statement received by VA in October 1991, the appellant 
submitted a statement in which she further explained the 
basis for her increased rating claims.  In this statement, 
she asserted that after the veteran returned from Vietnam, he 
could not put his right foot flat on the ground, that he 
limped each morning, and that after strenuous activity he had 
mobility problems for several days.  Additionally, she 
indicated that he had lack of muscle control in the right arm 
and hand, and played saxophone for therapy.  She stated that 
immediately after the automobile accident in August 1990, the 
service-connected injury areas noticeably worsened, 
particularly the right side, and that the veteran had 
developed right foot drop.

A review of the veteran's claims file reveals that it 
contains no medical evidence whatsoever from 1970, the 
original date of the grant of service connection for the 
veteran's disabilities, until after the time of the veteran's 
automobile accident in August 1990.  However, the claims file 
contains several items of evidence concerning the veteran's 
health following his automobile accident.

The medical evidence of record includes a statement dated in 
November 1990 from Richard W. Jackson, M.D., in which he 
indicated that he had examined the veteran on November 21, 
1990.  He reported that the veteran's right upper and right 
lower extremities, in which he had suffered a muscle injury 
while in the service, were worsened, and were in such a state 
that they were not able to be rehabilitated.  He indicated 
that these injuries were currently in a quiescent state.  
However, he did not indicate whether the worsening was due to 
the automobile accident or to pre-accident progression of the 
disabilities.

Also of record is a statement dated in October 1991 from 
Thomas E. Moran, M.D.  In this statement, Dr. Moran indicated 
that the veteran was his patient, and that he had incurred 
right side muscle and nerve damage in service.  He further 
indicated that "these injuries appear to have worsened due 
to foot drop, contractions, and lack of mobility of the right 
side.  The right side has never responded to stimulation."  
However, he did not indicate whether the worsening was due to 
the automobile accident or to pre-accident progression of the 
disabilities.  In addition, he did not describe the nature of 
such "worsening," or quantify the amount of "worsening" 
which had occurred.

In an effort to ascertain the status of the veteran's 
service-connected disorders in the months and years preceding 
his traumatic accident, VA undertook extensive efforts to 
identify, locate and procure any such records that exist.  In 
August 1994, the Board remanded the appellant's claim to the 
RO for further development.  The RO was instructed to contact 
the appellant and to request that she provide the names, 
addresses and dates of any private treatment provided for any 
of the veteran's service-connected injuries following 
service, with accompanying release of information forms, and 
to attempt to obtain any such records identified.  In a 
letter dated in September 1994, the RO requested that the 
appellant provide this information and completed and return 
the enclosed release forms.  However, the appellant did not 
respond to this request.

In addition, the remand instructed the RO to schedule the 
veteran for VA orthopedic and neurologic examinations in 
order to secure an opinion as to whether there was any 
relationship between the veteran's current right sided 
immobility and foot drop and any service-connected 
disability.  However, the RO initially determined that due to 
the veteran's vegetative state, as attested to in a June 1996 
statement from the veteran's treating physician, and his 
residence in a contracted nursing home, such examinations 
were not feasible.  

However, in a statement dated in November 1996, the 
appellant's service representative requested that such 
examinations be conducted despite these difficulties, as it 
was argued that such examinations could at least potentially 
be of some benefit to the appellant's claims.  Therefore, the 
RO submitted the veteran's claims file to VA orthopedic and 
neurologic examiners for their review and opinion.  In June 
1997, the VA orthopedist submitted a report setting forth the 
veteran's medical history to the extent possible based on the 
information of record.  At that time, he indicated that he 
was unable to fully describe the shell fragment wounds 
because the patient was not available for examination and he 
was unable to view how bad his current contractures were on 
the right side.  However, he noted that it was well known 
that people with head injuries could develop extreme 
stiffness, spasticity and resultant contractures and foot 
drop.  He stated that it was unclear whether these would have 
happened without the car accident and the resultant head 
injury, but that it was certainly possible that the accident 
had made them worse.  He opined that "From this chart and 
not seeing the patient, I am unable to determine if it was 
the accident that made his condition worsen, but it is 
certainly very possible that this could be the case in a head 
injury patient."

In July 1997, the VA neurologist also submitted a report.  At 
that time, the examiner again reported the history of the 
veteran's injuries and accident as contained in the claims 
file.  He concluded that "It is unclear whether his 
worsening symptoms in his upper and lower extremities were as 
a result of the injuries that he had sustained during the 
military service or whether these symptoms have worsened 
secondary to his motor vehicle accident.  It is of important 
note that patients who are in a comatose state who had 
underwent a severe head trauma do develop contractures and 
spasticity and also compressive neuropathy like foot drop.  
His worsening state might have compounded with his resultant 
head injury and his previous injury from the service."

In December 1997, the Board again remanded the appellant's 
claim to the RO for further action.  At that time, the Board 
again instructed the RO to contact the appellant and request 
that she provide a list of the names and addresses of all 
medical providers who had treated the veteran from October 
1969 to August 1990, including any examinations for insurance 
or employment purposes.  The RO was instructed to then 
attempt to secure the medical records of the veteran, after 
having obtained appropriate release of information documents.  

The Board then instructed that if, and only if, no medical 
records prior to August 1990 were obtained, then the RO 
should, with the help of the veteran's spouse, contact co-
workers, neighbors and friends of the veteran for their 
personal observations of his physical condition prior to the 
Augusts 1990 accident, including his vocational and 
avocational activities.  The Board also instructed the RO to 
contact the veteran's spouse and ask for her assistance in 
identifying and obtaining all medical records associated with 
the veteran's accident in August 1990, any treatment 
thereafter, to February 1991.  In addition, the RO was 
requested to attempt to procure medical records from Windsor 
Manor and L. Stropes, M.D., the veteran's personal physician 
from 1991 to the present.  

Also, the RO was instructed to contact Dr. Jackson and 
request that he provide a copy of the November 21, 1990 
examination report referenced by him in his November 1990 
statement.  The RO was also instructed to request an opinion 
from Dr. Jackson asking whether the increased disability in 
the veteran' supper and lower extremity after the August 1990 
accident was causally related to the service-connected wounds 
or to the effects of the injuries sustained in the automobile 
accident.  The RO was also instructed to contact Dr. Moran to 
inquire as to whether his information concerning the 
veteran's service-connected right side disabilities was based 
on personal information and examination before and after the 
veteran was injured in August 1990, review of medical records 
for the veteran prior to August 1990, by oral report from the 
veteran's spouse after the 1990 accident, or by any 
combination of these sources or other sources.  The RO was 
also requested to ask Dr. Moran for the medical basis for his 
opinion that the service-connected disabilities had worsened, 
and whether he attributed the veteran's foot droop, 
contractions, and lack of immobility to the accident or to 
pre-accident disability.   

Finally, the Board indicated that after all additional 
records had been associated with the veteran's claims folder, 
the RO should forward the entire claims folder and a copy of 
the remand to an appropriate medical specialist for an 
opinion as to the medical probability that the veteran's 
current right sided disability, including foot drop, was 
causally or etiologically related to any service-connected 
disability, as opposed to any other cause, including the 
August 1990 car accident.  The examiner was also to be asked 
whether the veteran's service-connected disabilities could be 
evaluated, for the purpose of disability compensation, with 
any degree of certainty or accuracy, while the veteran was in 
a coma.

In a letter dated in January 1998, the RO requested that the 
appellant provide the information regarding all private 
healthcare providers from whom the veteran had received 
treatment, and complete and return the enclosed release 
forms.  She was specifically asked to complete and return VA 
Forms 21-4142 for Windsor Manor and L. Stropes, M.D., so that 
VA could request records from those sources.  The appellant 
was also asked to contact Dr. Moran to obtain the information 
identified in the Board remand above.  However, the appellant 
did not respond to this request.

In a further attempt to procure this information, in April 
1998 the RO contacted the appellant's service representative, 
Veterans of Foreign Wars of the United States (VFW), 
informing them that the appellant had failed to respond to 
the RO's January 1998 request for treatment information.  The 
RO indicated that the VFW might want to "attempt to assist 
the spouse in furnishing this information or any additional 
information prior to the appeal being returned to the BVA."  
In a subsequent VA Form 646, Statement of Accredited 
Representation in Appealed Case, submitted by VFW in March 
2000, the appellant's representative conceded that "The 
veterans spouse payee has been contacted on many occasions by 
not only the VA but also by this service organization in an 
attempt to obtain the requested information with no 
success."  They also indicated in an Informal Hearing 
Presentation dated in April 2000 that the appellant had 
failed to respond to the RO's January 1998 information 
request letter, and that "Our VFW Service Officer has tried 
to contact her with no success."  The appellant's appeal was 
again returned to the Board for appellate review.

In May 2000, the Board again remanded the appellant's claim 
to the RO.  The Board found that, while the RO had attempted 
to comply with the Board's prior remand, it still needed to 
take further action to ensure full compliance.  In 
particular, the Board observed that while the RO had 
requested information from the appellant regarding treatment 
providers for the veteran, they had not specifically advised 
her of the critical nature of her cooperation, and of the 
potentially negative impact on her claim of any lack of 
cooperation.  The Board also noted that if no such evidence 
could be obtained, a follow-up request to the appellant for 
her assistance in contacting co-workers, neighbors and 
friends of the veteran for their personal observations of his 
physical condition prior to the August 1990 accident was 
mandatory.  The Board also noted that the January 1998 letter 
to the appellant had referenced Dr. Moran but not referenced 
Dr. Jackson, and that, in any case, the remand had instructed 
the RO to contact both Dr. Jackson and Dr. Moran, not to 
request that the appellant contact these physicians.  
Finally, the Board observed that the requested VA 
specialist's opinion had not been obtained.  While the Board 
recognized that the RO had been unable to procure any 
additional evidence, VA was still required to provide an 
opportunity for an appropriate specialist to review the 
claims file and to provide the requested opinions.

Therefore, the RO was instructed to again request that the 
appellant provide a list of the names and addresses of al 
medical providers for the veteran from October 1969 to August 
1990, including information regarding any examination for 
insurance or employment purposes.  The RO was instructed to 
then attempt to secure such medical records from these 
sources, after obtaining appropriate release of information 
documents from the appellant.  The RO was also told to inform 
the veteran's spouse of the importance of her cooperation, 
and of the fact that lack of such clinical evidence would 
potentially have a significant negative impact on her claim.  
The RO was also instructed that if, and only if, no medical 
records prior to August 1990 were available, the RO should 
contact the appellant and request that she help in contacting 
co-workers, neighbors and friends of the veteran for their 
personal observations of his physical condition prior to the 
August 1990 accident, including his vocational and 
avocational activities.  The RO was instructed to provide the 
appellant with VA Forms 21-4142 so that Drs. Jackson and 
Moran could be contacted by the RO and be requested to 
provide the information and opinions discussed by the Board 
at the time of its previous remand.  Finally, the Board 
indicated that after all additional records had been 
associated with the veteran's claims folder, the RO should 
forward the entire claims folder and a copy of the remand to 
an appropriate medical specialist for an opinion as to the 
medical probability that the veteran's current right sided 
disability, including foot drop, was causally or 
etiologically related to any service-connected disability, as 
opposed to any other cause, including the August 1990 car 
accident.  The examiner was also to be asked whether the 
veteran's service-connected disabilities could be evaluated, 
for the purpose of disability compensation, with any degree 
of certainty or accuracy, while the veteran was in a coma.

In June 2000, the RO sent the appellant a letter requesting 
the names and addresses of all medical providers for the 
veteran from October 1969 to August 1990, and asked that she 
complete and return the enclosed VA Forms 21-4142 
(authorization forms) for each private physician, clinic, 
hospital, or non-VA health care provider.  She was 
specifically informed that she needed to complete such forms 
for Drs. Jackson and Moran to allow VA to request the 
information indicated by the Board in its remand.  She was 
also instructed to provide the names and dates and places of 
treatment of any treatment at a VA medical facility, so that 
VA could obtain those records as well.  She was also informed 
of the potentially significant negative impact that any lack 
of cooperation in obtaining such records would have on her 
claim.  Once again, the appellant did not respond to this 
request.

In January 2001, the RO again repeated this same request for 
information, and again enclosed VA Forms 21-4142 for her to 
complete and return.  In addition, in compliance with the 
Board's remand, the RO asked for the appellant's help in 
contacting co-workers, neighbors and friends of the veteran 
for their personal observations of his physical condition 
prior to the August 1990 accident, including any information 
regarding the veteran's vocational and avocational 
activities.  Again, no response was received from the 
appellant.  

In March 2001, the veteran's entire claims file was forwarded 
to a VA physician for his review and opinion.  In his report, 
the reviewer observed that offering an opinion would be quite 
difficult, as there was no good documentation of the 
veteran's status prior to his 1990 accident.  Following a 
recitation of the evidence contained in the claims file, the 
reviewer stated that he would be "unable to shed any 
significant light on this."  However, he did offer the 
following opinion:

It certainly seems that his worsening of 
this condition is due to his closed head 
injury, rather than his history of injury 
in the service; however, I suppose that 
having some mild muscle weakness could 
have set him up for a worsening of this 
after a closed head injury.  Again, 
without a documented preinjury head 
physical examination, it is impossible to 
say what part of his current condition is 
due to his head injury and what part of 
it is due to his previous nerve and 
muscle damage while in the service.

The appellant's claims have now been returned to the Board 
for a fourth time for appellate review.

Analysis

Following a review of this evidence, the Board concludes that 
all reasonable efforts have been made by VA to assist the 
appellant in the development of her claims, and that VA's 
duty to assist has been fully satisfied.  Furthermore, in 
light of the appellant's repeated failure to respond in any 
fashion to VA's numerous requests for information, another 
remand to request the same information would be fruitless.  
See Sabonis, 6 Vet. App. at 430 (remands which would only 
result in unnecessarily imposing additional burden on VA with 
no benefit flowing to the veteran are to be avoided.)  The 
appellant is reminded that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further, the Federal Circuit Court has held that the general 
rule is that where evidence to prove a fact is peculiarly 
within the knowledge and competence of one of the parties, 
fairness requires that party to bear the burden of coming 
forward.  Jensen v. Brown, 19 F.3d. 1413 (Fed. Cir. 1994).  
Therefore, the Board shall review the appellant's claims 
based on the evidence of record.

Following a review of the record, the Board finds that the 
evidence sheds essentially no light upon the question of the 
cause of the "worsening" of the veteran's muscle injuries 
noted by Drs. Jackson and Moran following their examinations 
of the veteran shortly after his August 1990 automobile 
accident.  Indeed, the three VA specialists who reviewed the 
veteran's claims file all concluded that without being able 
to review any medical reports from the period immediately 
preceding the August 1990 accident, they were completely 
unable determine the cause of the veteran's apparent 
worsening ("I am unable to determine if it was the accident 
that made his condition worsen" [June 1997]; "It is unclear 
whether his worsening symptoms in his upper and lower 
extremities were as a result of the injuries that he had 
sustained during his military service or whether these 
symptoms have worsened secondary to his motor vehicle 
accident" [July 1997]; "it is impossible to say what part 
of his current condition is due to his head injury and what 
part of it is due to his previous nerve and muscle damage 
while in the service" [March 2001]).  In this regard, the 
Board notes that the Court has held that where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993), Kates v. Brown, 5 Vet. App. 93, 95 (1993), and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); see also Dyess 
v. Derwinski, 1 Vet. App. 448, 453-54 (1991).

Furthermore, even if the Board were to assume that none of 
the veteran's "worsening" was due to the traumatic 
automobile accident and the veteran's resulting coma, a 
review of the claims file in this case reveals no useful 
medical evidence upon which a determination of the current 
level of severity of the veteran's service-connected 
disabilities could be evaluated.  While both Dr. Jackson and 
Dr. Moran indicated that the veteran's service-connected 
muscle injuries had "worsened," they did not quantify in 
any way the type, extent, or nature of such worsening, such 
that an evaluation of the severity of the disabilities could 
potentially be conducted by the Board.  Moreover, they did 
not provide an opinion as to whether the increased severity 
of disability, whatever its character, was actually causally 
related to the service-connected disabilities as opposed to 
the severe intercurrent injury in 1990.  As indicated above, 
extensive efforts to ascertain this information have been 
effectively thwarted by the appellant's failure to cooperate 
with VA's efforts to assist her.

With respect to the evidentiary assertions of the claimant 
that the veteran's service connected disabilities had 
increased in severity prior to the August 1990 injury, the 
Board first finds that her lay evidence is not competent to 
link the observed manifestations with an underlying cause 
that is not observable to a lay party. Thus, the Board finds 
her evidentiary assertions carry no probative weight in 
establishing an increase in severity of the service-connected 
disability prior to the August 1990 injury.  Moreover, the 
claimant's complete failure to cooperate in obtaining 
competent evidence that would shed light on the status of the 
service-connected disability prior to the August 1990 injury 
serves to undermine the crediblity of her evidentiary 
assertions.  As the United States Court of Appeals for the 
Federal Circuit has pointed out, the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for increased ratings for the shell fragment wound disorders 
listed above.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  In this matter, 
it is clear that it would require pure speculation to 
determine that there was an increase in severity of any of 
the service connected disabilities since service or that any 
increase in severity of the disability affecting any 
anatomical area involved in the service connected 
disabilities was causally linked to a service connected 
disability.  Pure speculation does not rise to the level of 
reasonable doubt.  38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 
4.3.  


ORDER

A disability rating in excess of 20 percent for residuals of 
multiple shell fragment wounds of the left buttock and left 
thigh, with retained metal fragments, involving Muscle Groups 
XVII and XIII, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple shell fragment wounds of the left lower leg and 
calf, with stiffness and numbness of the foot and Achilles' 
tendon involving the ankle, with retained fragments, 
involving Muscle Group XI, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple shell fragment wounds of the left forearm, involving 
Muscle Group VIII, with symptomatic scars, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple shell fragment wounds of the right leg and calf, 
involving Muscle Group XI, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple shell fragment wounds involving the right shoulder, 
with retained fragments, and history of right ulnar 
paralysis, is denied.

A disability rating in excess of 10 percent for residuals of 
multiple shell fragment wounds of the back and chest, 
involving Muscle Groups XX and XXI, is denied.

An increased (compensable) disability rating for residual 
scars of shell fragment wounds to the right buttock and right 
thigh is denied.

An increased (compensable) disability rating for residuals of 
multiple shell fragment wounds of the left upper arm, 
involving Muscle Group VI, with scars, is denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

